Citation Nr: 0731961	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  96-26 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION


The veteran served on active duty from February 1973 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri, which denied the application to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  In a September 1997 decision, the 
Board concurred.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In October 
1998, the Court vacated the Board's decision and remanded the 
appeal for further action.  Thereafter, in April 1999, the 
Board remanded the case for further development of the 
evidence and for redadjudication.

In an April 2003 decision, the Board again found that the 
veteran had not submitted new and material evidence to reopen 
the claim.  The claimant again appealed to the Court.  In 
April 2004, the representative and VA General Counsel filed a 
joint motion to vacate the Board's April 2003 decision.  By 
an April 2004 Order, the Court vacated the Board's April 2003 
decision and remanded the appeal for further action.

In November 2004, the Board remanded the case for further 
development.  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The August 1992 Board decision that denied reopening the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder is final.

2. The evidence associated with the claims file since the 
August 1992 Board decision tends to establish a material fact 
which was not already of record at that time, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for an 
acquired psychiatric disorder.


CONCLUSIONS OF LAW


1. The August 1992 Board decision denying entitlement to 
service connection for an acquired psychiatric disorder is 
final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2006).

2. The additional evidence presented since the August 1992 
Board decision is new and material, and the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in July 2002 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain. VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
it has provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant did not 
receive full notice prior to the initial decision, after 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and the claim was readjudicated.  The claimant was provided 
the opportunity to present pertinent evidence and testimony. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

Claim to Reopen for an Acquired Psychiatric Disorder

A claim to reopen the issue of entitlement to service 
connection for an acquired psychiatric disorder was most 
recently considered in a Board decision dated in August 1992.  
He was notified of the decision but did not appeal.  The 
veteran again requests that his claim be reopened.

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001). If no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2000), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record. 
"Material" evidence is evidence which bears "directly and 
substantially" upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 1992 Board 
decision included the veteran's service personnel records; VA 
medical records; lay statements from the veteran, his 
brother, and wife; a letter purportedly written by his 
treating VA psychiatrist; and September-October 1989 private 
medical records of Alvarado Parkway Institute.

While voluminous evidence has been received since the August 
1992 Board decision the undersigned highlights a March 2006 
VA examination which both diagnosed the veteran with a 
depressive type schizoaffective disorder, and which included 
the opinion that the prodromal signs of this disability 
emerged during the veteran's military career.  As this 
evidence specifically addresses the etiology of the disorder 
at issue under the regulation applicable to this case, such 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156 (2000).  Accordingly, the claim of entitlement to 
service connection for an acquired psychiatric is reopened. 


ORDER

New and material evidence having been submitted, reopening of 
the claim for service connection for an acquired psychiatric 
disorder is granted.


REMAND

As the Regional Office found that new and material evidence 
had not been submitted, in light of the decision reached 
above, remanding this case is required to comply with the due 
process requirements of law. Bernard v. Brown, 4 Vet. App. 
384, 392 (1993).

Therefore, this case is REMANDED for the following action:

1.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder on the 
merits.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

2.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


